DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants amendments have been received on 12/10/21. Claim 1 has been amended.
Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as anticipated by Gemba on claims 1 and 2 are withdrawn because the Applicants amended the claims.


 Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Gemba (US Publication 202/0164553) in view of Hayashi reference (US Patent 7,326,488), on claim 4 is withdrawn because the Applicant has amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103(a) as unpatentable by Braun et al. (US Publication 2011/0053052) in view of Gemba (US Publication 202/0164553).

Regarding claim 1, the Braun et al. reference discloses a method of manufacturing a separator for a fuel cell, the method comprises forming a separator including a flow-channel part that defines a flow channel of fluid (Fig. 2b, 32). The separator comprising an embedding step of embedding wire members ([P0052], Fig. 9, 102)  in uncured thermosetting resin containing conductive particles [P0010]) such that the wire members are disposed between two layers of the uncured thermosetting resin (Fig. 9, 92 and step 100 with pressure, [P0076]) and a forming step of curing the thermosetting resin having the wire members embedded therein in a die to form the separator (Fig. 9, 106, 104, 108). The Braun et al. reference is silent in disclosing the separator of the fuel cell comprises a seal part that surrounds the flow-channel part and seals the fluid, however the Gemba reference teaches conventional fuel cell comprises a seal portion (component 16) to seal the fluid into the fuel cell from fluid leakage so as to maintain constant voltage output when in use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a seal part that surrounds the flow as disclosed by the Gemba reference for the separator and the method of making a separator disclosed by the Braun et al. reference to prevent leakage of the fluids that generates electricity through chemical reactions through a fuel cell to sustain the life of the fuel cell and output voltage. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US Publication 2011/0053052) in view of Gemba (US Publication 202/0164553) in further view of Hayashi reference (US Patent 7,326,488).
Regarding claim 4, the Braun et al. in view of the Gemba reference discloses wherein the conductive particles are carbon particles. The Braun et al. reference is silent in disclosing that that the embedding step places the thermosetting resin at a region corresponding to the flow-channel part so that a volume ratio of the carbon particles included in the thermosetting resin is 65% or more and 75% or less.  However, the Hayashi reference discloses carbon conductive material of 60-80% (6:30-40) which would incorporate 65-75% in order to provide efficient conductivity of the fuel cell. Therefore, it would have been obvious before the effective filing date of the invention to incorporate carbon conductive material of 60-80% which incorporates 65-75% disclosed by the Hayashi et al. reference for the disclosed layer requiring carbon conductive particle disclosed as Braun in view of the Gemba reference reference in order to enhance conductivity within a fuel cell to provide enhanced performance.
As a result, the layer comprising carbon conductive material of 60-80% would inherently comprises the thermosetting resin at a region corresponding to the flow-channel part or all regions, so that a volume ratio of the carbon particles included in the KSR v. Teleflex
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4 have been considered but are moot because the new ground of rejection does not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter

Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725